Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 12/29/2021.  Claims 1-5, 8-12, 15-19, 31-36 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 11/12/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies are enclosed with this Office action.

Allowable Subject Matter
4.	Claims 1-5, 8-12, 15-19, and 31-36 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 8, and 15 are directed towards a system, method, and non-transitory CRM that include/perform the operations of at least “receiving a non-linguistic input associated with an input musical content; using a model that embeds multiple musical features describing different musical content and relationships between the different musical content in a latent space, identifying one or more embeddings based on the input ”.
  	The cited and considered prior art, specifically those relied upon the in previous Office action(s), fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 15 are allowed.
	Claims 2-5, 9-12, 16-19, and 31-36 are allowed for being dependent upon allowed base claims 1, 8, and 15.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664